Citation Nr: 1147017	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-43 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a hernia of the uterus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for PTSD and service connection for adjustment disorder with depressive features.  As there is no basis in the record for differentiating between the symptomatology attributable to these diagnoses, the issue has been recharacterized as reflected on the title page.    

In August 2011, a hearing was held before the undersigned Veterans Law Judge.  At that time, the Veteran submitted additional evidence in support of her claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for hypertension (claimed as high blood pressure), entitlement to an increased rating for residuals of right inguinal hernia repair, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the Veteran in an August 2011 statement and at her August 2011 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  On August 2, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the claim for service connection for a hernia of the uterus is requested.

2.  The Veteran's acquired psychiatric disorder, to include PTSD and depression, was incurred in, or caused by, her military service. 


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim for service connection for a hernia of the uterus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the time of her hearing before the Board on August 2, 2011, the Veteran withdrew her appeal of RO's denial of entitlement to service connection for a hernia of the uterus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the RO's denial of entitlement to service connection for a hernia of the uterus and that issue is dismissed.  As noted above, the Veteran's two service connection claims for mental disorders have been combined into one claim for service connection for a psychiatric disorder, to include PTSD and depression, such that this is the only issue remaining before the Board on appeal.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for an acquired psychiatric disorder, to include PTSD and depression.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that she currently suffers from a mental health disorder, including symptoms of PTSD and depression, due to the harassment and sexual abuse she endured aboard the U.S.S. Samuel Gompers.  She contends that she was initially sexually harassed and assaulted by the man who eventually became her husband, from whom she is now divorced, during the time that she was assigned to the office aboard the ship.  She testified that she ultimately gave in to his advances after the initial sexual assault and was subsequently punished for fraternizing when she lost her promotion and was transferred to the laundry room.  Then, while working in the laundry room, she was allegedly sexually assaulted by a second man, a petty officer with a history of disciplinary actions.  After that incident, she testified that she sought medical treatment due to fear of sexually transmitted diseases and was found to have a hernia.  As a result, she was transferred off the ship for surgery, where she reported the abuse to the chaplain and was referred for a psychological evaluation.  She was ultimately discharged as a result.  The Veteran contends that she was not seeking discharge and merely wanted to be reassigned off the ship.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Where a claim for disability compensation is premised on a psychiatric disability, any diagnosis must conform to the DSM-IV.  38 C.F.R. § 4.125(a).  Additionally, with regard to claims for PTSD specifically, the evidence must also show a link, established by medical evidence, between the current symptoms and an in-service stressor and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Where a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.
Additionally, under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence, including alternate source evidence, to a medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Bradford v. Nicholson, 20 Vet. App. 200, 205-07 (2006).  For claims for service connection for PTSD involving an in-service personal assault, after-the-fact medical evidence may fulfill the requirement for credible supporting evidence that the claimed in-service stressor occurred.  See Patton v. West, 12 Vet. App. 272, 280 (1999).

Furthermore, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent...lay evidence," as well as medical evidence, when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (finding that, although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  

While the Board is not required to accept a Veteran's uncorroborated account of active service experiences under Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), the Federal Circuit has held that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, in some circumstances, the lack of contemporaneous medical evidence in the particular context of the claim can be probative on the issue of credibility; for instance, the Court of Appeals for Veterans' Claims (Court) has held that a Veteran's lay statements may be found to lack credibility where the Board finds that it is unlikely that the particular type of event could have occurred without being noted in the Veteran's service personnel records.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that the Board did not err by rejecting the Veteran's lay evidence of exposure to gas or chemicals during a period of service of less than two months on the basis that the exposure was not documented in his service personnel records).  Nevertheless, in making any such finding, the Board must avoid making a medical judgments without supporting medical evidence as the Court has also held that the Board's determination, in the absence of independent supporting medical evidence, that a particular injury, had it actually occurred, would have been documented in the service treatment records constituted an impermissible unsubstantiated medical conclusion in violation of the Court's holding in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Kahana, 24 Vet. App. at 434.

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Private treatment records from July 2011 show that a psychiatrist diagnosed the Veteran with major depressive disorder and possible PTSD, with reference to private mental health treatment records from another mental health care provider that show that a psychiatrist diagnosed the Veteran with PTSD in September 2002.  In August 2009, the VA examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  All diagnoses listed conform to the DSM-IV.  Therefore, competent medical evidence shows the existence of a present disability and meets the requirements of 38 C.F.R. § 4.125a.

Furthermore, there is credible supporting evidence that the in-service stressors claimed by the Veteran actually occurred.  The Veteran testified that she told the chaplain that she was fearful of returning to the ship following a hernia repair surgery in the Philippines, and that, as a result, he referred her to a psychiatrist.  She also testified that she ultimately gave in to her eventual husband's advances after the initial sexual assault.  As noted above, the service treatment records contain a November 1986 psychological consultation that shows that the Veteran was referred by the chaplain and reported that she was unhappy on the ship and did not want to return.  The notes show that she threatened to hurt herself or refuse to eat if ordered back to the ship, and that she reported handling stress poorly over the past year.  Specifically she reported engaging in denial and failing to control her emotions.  The recommendation on the consultation report shows that the psychologist found the Veteran to be highly immature and manipulative due to her threats to harm herself if returned to the ship and strongly advised separation.  

These statements by the Veteran, given contemporaneously for purposes of medical treatment, and the findings of the psychologist, corroborate the Veteran's reports of her experiences aboard the ship and her response to those experiences.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (showing that many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Furthermore, the Veteran's former shipmate attested to the Veteran's behavioral changes aboard the ship in an August 2011 statement.  The statement shows that the Veteran told her shipmate about the retaliation for her perceived fraternization with her initial abuser, and about the abuse she was receiving in the laundry room.  Her shipmate also states that the Veteran changed from a spunky, energetic young lady who liked her job to a dissociative and avoiding personality who avoided all the things that previously made her happy and that she advised the Veteran to seek a change in assignment in order to avoid further abuse.  

The Veteran's personnel records show a crossed-out promotion dated December 16, 1985.  The promotion was not enacted until June 16, 1986.  This promotion is noted and crossed out on two separate records.  Her service treatment records also show that she requested a pregnancy test in May 1986 and reported a protrusion in the right lower abdomen after heaving lifting earlier that month.  The test was deferred until return to port due to underway status, but she was diagnosed with an inguinal hernia in July 1986 and referred for surgery.  The record also contains a June 2002 protective order against the Veteran's ex-husband.  Additionally, the Veteran has consistently reported instances of sexual assault in service, by two separate men, in her psychological treatment records and hearing testimony.  Lastly, she first discussed the in-service sexual assaults in September 2002, well before she filed any claim for VA benefits.  Pond, 12 Vet. App. at 345.  This evidence corroborates the Veteran's account of retaliation for her perceived fraternization; her account of seeking medical attention after the second sexual assault; her testimony regarding the continuous abuse that she experienced throughout her marriage, beginning aboard the U.S.S Samuel Gompers; and her specific accounts of the instances of sexual assault. 

While the Veteran's service treatment records do not show specific reports of sexual assault, sexual assault is not the kind of occurrence that would necessarily be reflected in the Veteran's service treatment or personnel records.  In fact, it is for that reason that evidence outside of service records may explicitly be used to demonstrate the occurrence of the in-service stressor under 38 C.F.R. § 3.304(f)(5). 

Therefore, as the record contains credible supporting evidence of the occurrence of the two in-service sexual assaults in the form of her psychological consultation report, which documented the Veteran's increasingly desperate refusal to return to the ship; the statement from her fellow service member describing the Veteran's behavioral changes while aboard the ship; the post-service records from mental health counseling centers containing her consistent accounts of the assaults; and her in-service request for a pregnancy test aboard the ship, the Board finds that the Veteran's claimed in-service stressors have been corroborated.  See 38 C.F.R. 
§ 3.304(f)(5).  

Finally, the Veteran's psychological treatment records from September 2002 and July 2011 show that she was diagnosed with PTSD as a result of being "physically and sexually harassed relentlessly on the ship" that she was stationed on in the military.  Continuous symptoms of flashbacks, avoidance, and depression were noted.  A diagnosis of major depressive disorder was also listed.  The July 2011 records show that a question of the applicability of a PTSD diagnosis was raised after reviewing her earlier treatment records.  The most recent record notes that the question of PTSD was assessed as unchanged.  Therefore, the September 2002 record shows that the Veteran's PTSD is due to the in-service personal assault, and, resolving any doubt in favor of the Veteran, the July 2011 treatment notes also indicate that the Veteran suffers from PTSD due to the reported in-service sexual assault.

In August 2009, the Veteran was provided with a VA examination.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, chronic.  In the comments section, the examiner noted that "no evidence was ascertained that would indicate her current symptomatology is primarily linked to events while she was in the navy."  Rather, the examiner determined that while the Veteran reported some existing PTSD symptoms, her primary symptoms were depression and anxiety.  Furthermore, the examiner opined that these symptoms were not due to her in-service abuse, but were instead due to the problems surrounding her marriage to her abuser.  Therefore, the examiner provided the opinion that, therefore, the Veteran's adjustment disorder was not due to events in service, but related to her marriage and divorce after service.

Despite the fact that the examination report clearly shows that the Veteran stated she was abused by her ex-husband in service, the examiner did not address any possible link between the sexual assault and harassment in-service and the abuse at the hands of the same man after service.  Nor is there any justification provided for the examiner's seemingly arbitrary determination that the date of onset of relevant physical and sexual abuse was at the time of legal marriage as opposed to the reported date of onset of the abuse, which the Board has found to be during her active military service.  Lastly, the statement provided by the Veteran's shipmate was not of record at the time of the examination, such that the examiner was not able to review all relevant evidence before providing the requested opinion.  As such, the examination report is inadequate and the Board finds that it is of no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-05 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Therefore, in weighing the probative value of the evidence of record and resolving any doubt in favor of the Veteran, the Board finds that the evidence shows a current diagnosis of PTSD and depression; credible supporting evidence of the claimed in-service stressors; and medical evidence linking in-service personal assault to the PTSD diagnosis and symptoms of depression.  See 3.304(f); see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  Therefore, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and depression, is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted. 

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


